UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6274


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILLIAM TERRENCE CROSS, a/k/a Red,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:03-cr-00010-RBS-1; 2:06-cv-00457-RBS)


Submitted:   November 7, 2013             Decided:   November 14, 2013


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Terrence Cross, Appellant         Pro Se. Laura Pellatiro
Tayman,   Assistant  United States        Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William      Cross      seeks   to        appeal   his       conviction       for

tampering      with    a   witness      and   retaliation        against          a    witness.

Cross    was    sentenced        in    2003       and    received      a    fourteen-year

sentence.      This court summarily affirmed Cross’s convictions and

remanded for resentencing after the Government cross-appealed.

United States v. Cross, 371 F.3d 176 (4th Cir. 2004).                                 The court

affirmed the sentence imposed at resentencing.                         United States v.

Cross, No. 04-5030, 2005 WL 3452041 (4th Cir. Dec. 16, 2005)

(unpublished).         In January 2013, Cross filed another notice of

appeal   of    the     criminal       judgment,         specifically        challenging       a

pre-trial order denying Cross’s motion to dismiss for lack of

jurisdiction.         However, because we have previously affirmed this

criminal    judgment,       we     dismiss    the       appeal   as    duplicative          and

untimely.      We dispense with oral argument because the facts and

legal    contentions       are     adequately       presented       in      the       materials

before   the    court      and     argument       would    not   aid       the    decisional

process.

                                                                                      DISMISSED




                                              2